Case 1:16-cv-07176-ILG-PK Document 55-1 Filed 12/07/18 Page 1 of 2 PageID #: 938



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 GERARD CAMPBELL, individually on behalf of
 himself and all others similarly situated,    Case No. 1:16-cv-07176-ILG-PK

              Plaintiffs,                      DECLARATION OF J. NOAH HAGEY,
                                               ESQ. IN SUPPORT OF REPLY IN
                                               SUPPORT OF MOTION TO SANCTION
       v.

 DRINK Daily Greens, LLC, a Delaware limited
 liability company,

              Defendant.




                                                                J. Noah Hagey, Esq.
                                                 Matthew Borden, Esq. (pro hac vice)
                                                      Amit Rana, Esq. (pro hac vice)
                                                 BRAUNHAGEY & BORDEN LLP
                                                         7 Times Square, 27th Floor
                                                              New York, NY 10036
                                                           Tel./Fax: (646) 829-9403
                                                            hagey@braunhagey.com
                                                           borden@braunhagey.com
                                                             rana@braunhagey.com

                                                            Attorneys for Defendant
                                                           Drink Daily Greens, LLC
Case 1:16-cv-07176-ILG-PK Document 55-1 Filed 12/07/18 Page 2 of 2 PageID #: 939



           I, J. Noah Hagey, Esq., declare as follows:

           1.     I am licensed to practice before this Court and am counsel of record for Defendant

 Drink Daily Greens, LLC (“Daily Greens”). I make this declaration based on personal

 knowledge. If called as a witness, I could and would testify competently to the facts stated

 herein.

           2.     Attached hereto as Exhibit 1 is a true and correct copy of the Proof of Service

 showing that Daily Greens’ Motion for Sanctions was served on Plaintiff on March 30, 2017.

           3.     I am familiar with, and responsible for, my firm’s billing practices and its billing

 in this matter. Drink Daily Greens has incurred approximately $11,200 in filing the present reply

 brief and accompanying declaration. This amount is in addition to the reasonable attorneys’ fees

 detailed in my November 2, 2018 Declaration. (Dkt. 51-1.)

           4.     Pursuant to the standard practice of my firm, all of the time spent by our attorneys

 was recorded on an hourly basis in 6-minute intervals. In accordance with our firm’s standard

 practice, I wrote off any time that I believed was not efficiently spent, including time I believe

 was spent unnecessarily or duplicatively. I also wrote off time spent by lawyers on tasks that

 might be considered administrative.

           I declare under penalty of perjury under the laws of the United States that the foregoing is
 true and correct.



 Dated: December 7, 2018
                                                                J. Noah Hagey




                                                    1
